Citation Nr: 1435073	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  13-03 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for skin cancer and actinic keratosis of the head, face, and neck.

2.  Entitlement to an initial compensable disability rating for skin cancer and actinic keratosis of the trunk and upper extremities.  

3.  Entitlement to an initial compensable disability rating for scars, right and left inferior scapular region and superior to mid left iliac crest region.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's spouse


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, the appellant in this case, had active military service from June 1952 to September 1955.  

This appeal comes to the Board of Veterans' Appeals (Board) from December 2012, January 2013, and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The December 2012 rating decision granted service connection for skin cancer and actinic keratosis, assigning a 30 percent initial disability rating.  The January 2013 rating decision granted service connection for skin cancer and actinic keratosis of the upper extremities and trunk, assigning a noncompensable (0 percent) initial disability rating.  In a January 2013 written statement, through the representative, the Veteran expressed disagreement with the initial disability rating assigned for the service-connected trunk and upper extremities skin cancer and actinic keratosis.  The February 2013 rating decision granted service connection for right and left inferior scapular region and superior to mid left iliac crest region scars, assigning a noncompensable (0 percent) initial disability rating.   

In June 2014, the Veteran testified at a Board videoconference hearing at the local RO in Lincoln, Nebraska, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The issue of service connection for skin cancer and actinic keratosis of the lower extremities has been raised by the record (see June 2014 Board hearing transcript), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  


REMAND

Initial Rating for Skin Cancer and Actinic Keratosis 
of the Trunk and Upper Extremities

In a January 2013 rating decision, the RO granted service connection for skin cancer and actinic keratosis of the trunk and upper extremities and assigned a noncompensable disability rating.  In a January 2013 written statement, through the representative, the Veteran expressed disagreement with the initial disability rating assigned for the service-connected trunk and upper extremities skin cancer and actinic keratosis.  Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R. § 20.201 (2013).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2013).    

The January 2013 notice of disagreement was properly filed with the RO.  As such, the Board finds that this was a timely filed notice of disagreement.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand the issue of an initial compensable disability rating for the service-connected skin cancer and actinic keratosis of the trunk and upper extremities for further procedural action.

Initial Ratings for Skin Cancer and Actinic Keratosis of the Head, Face, and Neck and 
Right and Left Inferior Region and Superior to Mid Left Iliac Crest Region Scars

At the June 2014 Board hearing, the Veteran testified that his symptoms had worsened from what was reflected in the other evidence of record.  The Veteran testified that his skin cancer had continued to worsen over the course of this appeal with increased scaring over the majority of his body.  The Veteran testified that he had multiple new scars since he was previously examined in February 2013.  At the Board hearing, the Veteran's representative contended that 90 percent of the Veteran's skin surface was red, white, or scabbed.  

Review of the record indicates that the last VA examinations conducted in relation to the issues on appeal were in November 2012 and February 2013.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).    

Further, VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  At the June 2014 Board hearing, the Veteran indicated that he receives private treatment for the skin cancer and actinic keratosis every three months from Dr. R.L.  Review of the claims file reflects that the Veteran has submitted some of the treatment records from Dr. R.L., but it is unclear whether all pertinent records have been associated with the claims file.  The AOJ should attempt to obtain any outstanding private treatment records and associated any additional private treatment records with the claims file.    

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should issue a statement of the case that addresses the issue of a higher (compensable) disability rating for the service-connected skin cancer and actinic keratosis of the trunk and upper extremities.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

2.  The AOJ should contact the Veteran and request he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for the service-connected skin cancer and actinic keratosis (and not already of record).  The AOJ should ask the Veteran to provide the copies of any private treatment records he has received with regard to treatment for the skin cancer and actinic keratosis.  The AOJ should attempt to obtain copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

3.  Then, schedule the Veteran for a VA examination(s) to assist in determining the current severity of the service-connected skin cancer and actinic keratosis, including all associated scars.  The VA examiner should review the evidence associated with the record.  The VA examiner should identify all scars associated with the service-connected skin cancer and actinic keratosis.  The scars should be fully described with regard to size, intrinsic tenderness/pain, instability, and any functional impairment of the affected body part.

The VA examiner should also identify all skin disability symptomatology related to the skin cancer and actinic keratosis, including the percentage of the body affected by the symptomatology, the percentage of the exposed areas of the body affected by the symptomatology, any treatment the Veteran has received for such symptomatology, and the length of time for which the Veteran has received such treatment.  

4.  Then, readjudicate the appeal.  If any of the issues remain denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



